PER CURIAM.
The defendants, William McCleney, and Johnie McCleney, his father, were charged by information with some fifteen counts of assault and battery, aggravated assault, resisting an officer with violence and other offenses. After a non-jury trial, both were found guilty on several of the counts, and the father was sentenced to six months in the Dade County Jail followed by twelve months in the state penitentiary, and the son to eighteen months in the state penitentiary. They now appeal their convictions and the court’s denial of their motions for new trial and for mitigation of sentence.
The two points raised by the appellants are (1) that there is insufficient evidence in the record to support conviction, and (2) that the court erred in sentencing each defendant to eighteen months because it is unconscionable.
As to the first point, our review of the record indicates that there was substantial, competent evidence presented to the trial court to support its findings of guilt. See Crum v. State, Fla.App.196S, 172 So.2d 24. The appellants allege that there are conflicts in the testimony, but these are to be resolved by the trier of fact, and it is for the trier of fact to reject any testimony not found worthy of belief. Eizenman v. State, Fla.App.1961, 132 So.2d 763, 764. At this juncture, all conflicts in testimony are to be resolved by this court in support of the judgment of conviction. Dreger v. Sate, Fla.App.1969, 228 So.2d 431.
As to the second point, although the defendants allege that their sentences “shock the conscience,” they are within the statutory limitations.1 The court’s discretion will not be disturbed when the sentence imposed does not exceed the bounds established by statute, notwithstanding apparent harshness or severity. See Chavigny v. State, Fla.App.1959, 112 So.2d 910, 915, and Infante v. State, Fla.App.1967, 197 So.2d 542, 544.
Therefore for the reasons stated and upon the authorities cited, the judgment appealed is affirmed.
Affirmed.

. Refer to §§ 316.019; 784.03 ; 784.04 and 843.01, Fla.Stat.